831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester J. HENRY;  George A. Pack, Plaintiff-Appellees,v.UNITED McGILL CORPORATION, Defendant-Appellant.
No. 87-3687.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1987.

Before LIVELY, Chief Judge;  MILBURN, Circuit Judge, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The defendant appeals from an order finding certain releases invalid, unenforceable and ineffective to waive the plaintiffs' Age Discrimination in Employment claims.  The plaintiffs now move to dismiss this appeal on grounds that there is no final decision for purposes of 28 U.S.C. Sec. 1291.  In response, the defendant asserts that this Court has jurisdiction under the collateral order doctrine.


2
Relying upon certain purported releases, the defendant moved to dismiss the plaintiffs' age discrimination claims.  The district court severed that issue for separate trial, and in its order of June 22, 1987, held that the releases did not waive those claims.  This appeal followed.


3
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction over appeals from all final decisions of the district courts.  Further, we may review certain interlocutory orders under the collateral order exception to the final judgment rule.    Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Review under Cohen is available if the order conclusively determines the disputed question, resolves an important issue completely separate from the merits of the action and is effectively unreviewable on appeal from a final judgment.    Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978).


4
The order finding the purported releases invalid is clearly reviewable on appeal from a final judgment.  Therefore, because the requirements of Cohen are not fully satisfied,


5
It is ORDERED that the motion to dismiss is granted.